OPINION
PER CURIAM:
In this appeal from the judgment of sentence imposed following appellant’s conviction of murder in the third degree, it is maintained appellant’s trial counsel was ineffective and he was thus denied a fair trial.
Since we are unable to ascertain from the trial record the accuracy of the factual allegations upon which the ineffective counsel complaint is based, we will remand the record to the trial court with directions to conduct an evidentiary hearing and to determine the merit of this as*381signment of error. Cf. Commonwealth v. Dancer, 460 Pa. 95, 331 A.2d 435 (1975).
After the foregoing determination is made, the trial court is directed to file a written report with this Court.
It is so ordered.